Walworth, Circuit Judge.
Under the circumstances of this case, there is sufficient proof of the identity of the articles, con*12nected with the confessions of the prisoner, to prove that the felony was committed, without producing the son of Dewey, who took the gun and hat from Nichols and delivered them to his father. The breaking and entering the house by Moran, was in law a breaking and entering by both; and the prisoner is guilty of burglary as much as if'he had -entered in person and stolen the goods.
Prisoner convicted of burglary.